Title: From George Washington to Gouverneur Morris, 27 November 1778
From: Washington, George
To: Morris, Gouverneur


  
    Dear Sir,
    Fredericksburg [N.Y.] Novr 27th 1778
  
I thank you for your favor of the 11th which I received by the last Post. You know when a House is on the move and packing up, all the family are commonly busy—and all is hurry—so it is when an Army is changing it’s ground for new Quarters. This circumstance must plead my excuse for not going fully into your Letter. You are certainly right in your position that we must act according to our powers—however they may place us, in a situation different from what we wish. In pursuance of this—I have made a disposition of our army for the Winter more adapted to our circumstances in point of supplies, than if the Troops had remained in a collected State; and tho it is not so sparse and divided as the plan of Cantonment mentioned in your Letter, yet it has regard to the objects you had in view—and I am well pleased, that in the general it coincides with your Sentiments. A more extended Cantonment to the Southward would have facilitated the means of support—but, many inconveniences attend too great a dispersion of Troops. I refer you to my Letter of to day to Congress for their general & particular disposition—I must be done after expressing my obligations for your care of myself—and after assuring you that I am with great regard & esteem Dr Sir Yr Much Oblig’d Hble Servt

  Go: Washington

